                               UNITED STATES DISTRICT COURT                        SUPPRESSED
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                     FILED
 UNITED STATES OF AMERICA,                         )                                   FEB 21 2019
                                                   )
                                                                                     U. S. DISTRICT COURT
 Plaintiff,                                        )                               EASTERN DISTRICT OF MO
                                                       ,-~~~~~~~-'--~~-S·hiOU-IS~~
                                                   )
 v.                                                )
                                                   )     4: 19CR150 AGF/SPM
 DANIEL MCDOWELL,                                  )
                                                   )
 Defendant.                                        )

                                         INDICTMENT

                                            COUNT I
The Grand Jury charges that:

        On or about December 6, 2018, in St. Louis County, Missouri, within the Eastern District

of Missouri, the defendant,

                                    DANIEL MCDOWELL,

having been previously convicted in a court of a crime punishable by imprisonment for a term

exceeding one year, did knowingly and intentionally possess a firearm,· which had travelled in

interstate or foreign commerce either before or during the defendant's possession of same.

        In violation of Title 18, United States Code, Section 922(g) and punishable under Title 18,

United States Code, Section 924(a)(2).

                                             A TRUE BILL.


                                             FOREPERSON

JEFFREY B. JENSEN
United States Attorney


EDWARD L. DOWD III #61909MO
Assistant United States Attorney
